Exhibit 10(z)

 

LOGO [g68968olin_new.jpg]

190 Carondelet Plaza

Suite 1530

Clayton, MO 63105-3443

 

February 17, 2005

 

George H. Pain

c/o Olin Corporation

190 Carondelet Plaza

Clayton, MO 63105

 

  RE: Limited Waiver of Executive Agreement Provisions

 

Dear George:

 

Reference is hereby made to the Executive Agreement between Olin Corporation
(“Olin”) and you, dated as of November 1, 2002 (the “Executive Agreement”).
Capitalized terms used but not defined herein shall have the meanings given such
terms in the Executive Agreement.

 

As you know, the Executive Agreement provides that, under certain circumstances
described in Section 1(f)(ii) of the Executive Agreement (a “Termination”), you
may voluntarily terminate your employment and receive the Executive Severance
and other payments and benefits described in the Executive Agreement.

 

You and Olin acknowledge that Olin has expanded your current duties and
responsibilities to include responsibility for oversight of Olin’s Environmental
Remediation Program (the “Additional Responsibilities”). You and Olin agree that
such expansion of, or the subsequent removal of such Additional Responsibilities
from, your duties and responsibilities with Olin shall not be considered an
event that could give rise to a Termination, and therefore you shall not be
entitled to receive the Executive Severance or any other payments or benefits
under the Executive Agreement if you voluntarily terminate your employment on
the basis of the removal of such Additional Responsibilities from your duties
and responsibilities with Olin; provided, however, that if such Additional
Responsibilities are removed in anticipation of or after a Change in Control,
such removal shall be deemed an event that shall be considered to be a
Termination at your election.

 

Except as otherwise specifically provided above, the Executive Agreement shall
continue unaffected and remain in full force and effect. For the avoidance of
doubt, your letter agreement with Olin Corporation, dated as of January 29,
2004, relating to certain VSP and relocation matters, shall continue unaffected
and remain in full force and effect. The validity, interpretation, construction
and performance of this letter agreement shall be governed by the laws of the
Commonwealth of Virginia (without giving effect to its principles of conflicts
of law). This letter agreement may not be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing signed by you and
Olin. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this letter agreement.

 

OLIN CORPORATION /s/ JOSEPH D. RUPP Joseph D. Rupp President & C.E.O.

 

Accepted and agreed: /s/ GEORGE H. PAIN George H. Pain